Supplement dated October 31, 2011 to the Statement of Additional Information for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011, September 16, 2011, and September 21, 2011) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors On or about November 15, 2011, on page 85, delete the section related to Essex Investment Management Company, LLC. On or about November 15, 2011, on page 86, delete the section related to Mellon Capital Management Corporation. Sub-Advisory Agreements for the Funds All Other Funds On or about November 15, 2011, on page 99, delete the sub-advisory fee schedule related to MidCap Growth III and Mellon Capital. On or about November 15, 2011, on page 100, delete the sub-advisory fee schedule related to SmallCap Growth II and Essex. BROKERAGE ALLOCATION AND OTHER PRACTICES Brokerage on Purchases and Sales of Securities On or about November 15, 2011, in the second table on page 113, in the first row, in the third column, delete MidCap Growth III and substitute Bond Market Index and in the fourth column, delete MidCap Growth I and SmallCap Value I and substitute N/A. PORTFOLIO MANAGERS DISCLOSURE On or about November 15, 2011, on page 167, delete the section related to Essex Investment Management Company, LLC (Essex) and the related portfolio manager. On or about November 15, 2011, on pages 174-175, delete the section related to Mellon Capital Management Corporation and the related portfolio managers. APPENDIX B Proxy Voting Policies On our about November 15, 2011, delete the Proxy Voting Policies for Essex Investment Management Company, LLC and Mellon Capital Management Corporation.
